Citation Nr: 1538453	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-15 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a back disability.

2. Entitlement to a compensable rating for scars on the right hand.

3. Entitlement to an increased rating for neurological symptoms in the left lower extremity, to include whether the reduction in rating from 10 to 0 percent was proper.

4. Entitlement to an increased rating for neurological symptoms in the right lower extremity, to include whether the reduction in rating from 10 to 0 percent was proper.

5. Entitlement to a total disability rating based on the need for convalescence for residuals of a right hip replacement.

6. Entitlement to a rating in excess of 30 percent for a right knee disability, to include residuals of a total knee replacement.  

7. Entitlement to a rating in excess of 30 percent for a right hip disability, to include residuals of a total hip replacement. 

8. Entitlement to special monthly compensation (SMC) based on housebound status.

9. Entitlement to a total disability rating based on unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to March 1954.

This matter is on appeal from rating decisions in February and March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   

The Veteran testified before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In letters from May 2011 and July 2012, the Veteran requested that his claims for a total disability rating based on the need for convalescence and SMC based on housebound status, respectively, be withdrawn.

2.  At his hearing before the Board in June 2015, the Veteran requested that his claims of entitlement to increased ratings for his back disability, scars on his right hand, neurological symptoms in the left lower extremity, and for TDIU, be withdrawn.  

3.  The residuals of the Veteran's total right knee replacement have been characterized by pain and some difficulty walking; severe painful motion or weakness in the affected extremity, ankylosis of the knee in flexion between 10 and 20 degrees, limitation of extension to 30 degrees or nonunion of the tibia and fibula, with loose motion, requiring a brace, has not been shown.

4.  For the period prior to March 2, 2015, the Veteran's right hip disability was characterized by limitation that was "moderately severe" in nature; a hip disability that has "markedly severe" residual weakness, pain or limitation of motion following implantation of the prosthesis, has not been shown.

5.  For the period since March 2, 2015, the Veteran's right hip disability was characterized by some pain and moderate limitation of flexion, but full range of motion in all other directions; "moderately severe" residuals of weakness, pain or limitation of motion has not been shown.

6.  For the period where the Veteran's rating for neurological symptoms in the right lower extremity was reduced from 10 to 0 percent, the evidence indicates that the disorder had stabilized, and improvement had not been shown based on the evidence as a whole.

7.  For the period on appeal, the neurological symptoms in the Veteran's right lower extremity have been characterized by pain and slightly limited sensory functioning; incomplete paralysis that is "moderate" in nature has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to a rating in excess of 10 percent for a back disability have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to a compensable rating for scars to the right hand have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

3.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to an increased rating for neurological symptoms in the left lower extremity, to include whether the reduction in rating from 10 to 0 percent was proper, have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

4.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to a total disability rating based on the need for convalescence for residuals of a right hip replacement, have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

5.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to SMC based on housebound status have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

6. The criteria for withdrawal of the substantive appeal as to the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

7.  The criteria for a rating in excess of 30 percent for residuals of a right knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5055 (2015).

8.  The criteria for a 50 percent rating, but no more, for a right hip disability, to include residuals of a total hip replacement, for the period prior to March 2, 2015 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5054 (2015).

9.  The criteria for rating in excess of 30 percent for a right hip disability, to include residuals of a total hip replacement, for the period since March 2, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5054 (2015).

10.  The reduction in rating from 10 to 0 percent for neurological symptoms in the right lower extremity for the period from June 19, 2008 to August 1, 2013, was improper and the rating is restored.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.105, 3.344 (2015).

11.  The criteria for a rating in excess of 10 percent for neurological symptoms in the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2015).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202 (2015).

Here, in March 2011, the Veteran perfected an appeal for the issues of entitlement to a total disability rating based on the need for convalescence following a right hip arthroplasty, as well as for SMC based on his being housebound.  However, in letters submitted by his representative in May 2011 and July 2012, he withdrew his appeal on these issues.  

Similarly, in May 2013 and March 2014, the Veteran perfected an appeal for the issues of entitlement to a rating in excess of 10 percent for a back disability, a compensable rating for scars to the right hand, an increased rating for neurological symptoms in the left lower extremity, and for TDIU.  However, at his hearing before the Board in June 2015, he stated that he wished to withdraw these issues from appeal.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over these claims and, as such, must dismiss the appeal as to these issues.


VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and were sent prior to the initial RO decisions in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. 

They also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in June and September 2012, as well as in March 2015.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in June 2015.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature of his service-connected disabilities, and was also afforded additional time to submit new evidence.    

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Knee

In July 2012, the Veteran submitted a claim for an increased rating for his service-connected right knee disability.  Since he underwent a total knee replacement in November 1999, he is currently assigned a 30 percent disability rating under 38 C.F.R. § 4.71a, DC 5055 (addressing residuals of a total knee replacement).  In order to warrant a rating in excess of 30 percent, the evidence must show:
* Chronic residuals consisting of severe painful motion or weakness in the affected extremity (60 percent under DC 5055); 
* Ankylosis of the knee in flexion between 10 and 20 degrees (40 percent under DC 5256); 
* Limitation of extension to 30 degrees (40 percent DC 5261); or 
* Nonunion of the tibia and fibula, with loose motion, requiring a brace (40 percent under DC 5262). 
See 38 C.F.R. § 4.71a, DC 5055 (2015).

Based on the evidence of record, the Board concludes that a rating in excess of 30 percent is not warranted.  Specifically, at a VA examination in September 2012, the Veteran stated that he uses a cane because of decreased strength in his right leg (which the Board presumes is related to his service-connected muscle injury to his right thigh), but that his knees were "pretty good" after replacement.  While he reported that he experiences pain when walking, this statement does not convey to the Board symptoms of "severe painful motion or weakness."  

Moreover, upon examination, his range of motion included 90 degrees of flexion and extension limited to 5 degrees.  Range of motion was not further limited by pain or repetitive motion.  While some weakness and fatigueability was observed, it was no to the extent that it could be characterized as "severe" in nature.  Finally, there was no indication that there was any loose motion in the joint.  

Next, at his most recent VA examination in March 2015, the Veteran stated that he was "doing well" with "no complaints" in the knee joint, and he denied experiencing any flare-ups.  Upon examination, his range of motion was limited to only 110 degrees of flexion and 0 degrees of extension, with no evident pain upon movement.  There was also no apparent additional limitation following repetitive use.  Knee strength was also normal in both directions.  There was no indication of "severe" symptoms and, in fact, his symptoms have appeared to lessen since the most recent examination.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the rating he currently receives.

Therefore, while the Veteran has complained of some pain, it does not appear that such symptoms are "severe" in nature.  Moreover, his range of motion is well in excess of that required for an increased rating.  Therefore, a rating in excess of 30 percent is not warranted for his right knee disability. 

Right Hip

In his July 2012 claim, the Veteran also sought entitlement to a rating in excess of 30 percent for his right hip disability, which is currently rated under 38 C.F.R. § 4.71a, DC 5054 (addressing residuals of a prosthetic hip replacement).  In order to warrant the next-higher 50 percent rating, the evidence must show "moderately severe" residuals of weakness, pain or limitation of motion.  A 70 percent rating is warranted when the evidence shows "markedly severe" residual weakness, pain or limitation of motion following implantation of the prosthesis.  Id.  The normal range of motion for the hip includes 125 degrees of flexion and 45 degrees of abduction.  See 38 C.F.R. § 4.71a, Plate II.

Based on the evidence of record, a 50 percent rating, but no more, is warranted for the period prior to March 2, 2015.  Specifically, at a VA examination in June 2012, the Veteran stated that he experienced difficulty moving his right leg, but acknowledged that most of this difficulty is likely related to his service-connected thigh muscle injury.  However, upon examination, his hip flexion was limited by pain to only 50 degrees.  In the Board's view, this represents limitation of motion that is "moderately severe" in nature, although it is not so limiting to be labeled "markedly severe."  

Next, at a VA examination in September 2012, the Veteran stated that he experienced "moderate residuals" from his hip replacement, and that the main problem related to his muscle injury than the hip joint itself.  Upon examination, he exhibited 90 degrees of hip flexion, but zero degrees of extension.  Overall, his symptoms were best characterized by pain on movement and a reduced range of motion that the examiner characterized as "moderate" in nature.  While such symptoms may be characterized as "moderately severe" when affording the Veteran the benefit of the doubt, they certainly cannot be characterized as "markedly severe."

At his most his most recent VA examination in March 2015, however, it appears that the Veteran's right hip symptoms have improved to the extent that a rating in excess of 30 percent is no longer warranted.  Indeed, this makes intuitive sense as he continues to improve and strengthen the joint following his hip replacement.  
Specifically, at that time, the Veteran described his most predominant symptom as loss in range of motion, and made no other complaints.  Upon examination, he continued to exhibit only 90 degrees of flexion.  However, he demonstrated a full range of motion in all other directions that was not additionally limited by pain.  He also exhibited no pain upon weightbearing nor was there any pain upon palpation.  His muscle strength was normal in all directions of movement, and he denied experiencing any flare-ups.  

Therefore, based on the evidence of record, the Board determines that a 50 percent rating, but no more, is warranted for the period prior to his VA examination on March 2, 2015.  However, a rating in excess of 30 percent is not warranted since that date.  

Peripheral Neuropathy

In his July 2012 claim, the Veteran also sought an increased rating for the neurological symptoms in his right lower extremity.  Based on the results of a VA examination in September 2012, the RO proposed to reduce this rating from 10 to 0 percent in a February 2013 Rating Decision.  A subsequent Rating Decision in May 2013, reduced his rating to 0 percent, effective August 1, 2013.  However, in an April 2015 Rating Decision his disability rating was increased to 10 percent, effective March 24, 2014.  

Therefore, before considering the appropriate disability rating on the merits, the Board must first determine whether the reduction to 0 percent for the period from August 1, 2013 to March 23, 2014 was proper.  Where a reduction in an evaluation of a service-connected disability occurs, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).

After completing the predetermination procedures, VA must send a veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e) (2009), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2) (2015).

In this case, the procedures of 38 C.F.R. § 3.105(e) were met, as the Veteran was sent a notice letter in February 2013 that informed him of the proposed reduction, allowed him an adequate period of time to submit evidence, and informed him of his right to testify at a hearing if he so chooses.  

However, the Board also determines that the reduction from 10 to 0 percent was not justified by the evidence of record.  First, the Veteran's 10 percent rating was in effect from June 19, 2008 to August 1, 2013, which is more than five years.  In such situations, the disability is presumed to have become stabilized, and reductions of such disabilities would be warranted only upon the entire evidence of record.  See 38 C.F.R. § 3.344(a) & (b) (2015); See also Brown v. Brown, 5 Vet. App. 413 (1993).  

Significantly, the Board notes that the VA examination in September 2012, the examination upon which the reduction was exclusively based, was the only occasion where neurological symptoms in the right lower extremity were absent.  On the other hand, objective evidence of neurological pathology was present at both VA examinations in September 2010 and March 2015.  The presence of such symptoms before and after the September 2012 VA examination leads the Board to conclude that it may be less representative of the Veteran's actual limitation.  Moreover, the Veteran has otherwise made credible assertions that he has experienced neurological symptoms in the right lower extremity on a fairly consistent basis.

Therefore, the Board determines that the reduction was assigned without observing the relevant VA regulations and, in such cases, the "rating is void ab initio" and it should be set aside as not in accordance with law.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  As such, a 10 percent rating is restored for the period from June 19, 2008 to August 1, 2013.

However, a rating in excess of 10 percent is not warranted for any period on appeal.  
Under 38 C.F.R. § 4.71a, DC 8520 (2014), which addresses paralysis, neuritis and neuralgia of the sciatic nerve, the next-higher 20 percent rating is warranted when there is incomplete paralysis that is "moderate," and a 60 percent rating is warranted when there is incomplete paralysis that is "moderately severe" in nature.  

Here, at a VA examination in March 2015, the Veteran complained of radiating pain to a moderate level and some mild numbness.  However muscle strength testing in the right lower extremity was slightly limited in knee extension (4/5), but was normal in all other movements.  Moreover, reflexes were slightly diminished (1+) but not absent, and there was no indication of incomplete paralysis of any sort.  Finally, while sensory functioning in the right thigh was absent, they were only decreased in the ankle and feet.  Again no incomplete neurological paralysis was observed. 

Therefore, the Board determines that the reduction in rating from 10 to 0 percent for the period from June 19, 2008 to July 31, 2013, was improper, and should be restored.  However, a rating in excess of 10 percent for neurological symptoms at any point in the appeal is not warranted. 

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that the disabilities on appeal are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, given the extent to which pain and daily functioning is part of the analysis when rating under 38 C.F.R. § 4.71a, only in the most unusual circumstances would there be any symptoms that would not have been covered by the appropriate diagnostic codes for his disabilities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that a 50 percent rating is warranted for the Veteran's right hip disability for the period prior to March 2, 2015, and that the reduction from 10 to 0 percent for the neurological symptoms in his right lower extremity was improper.  However, increased ratings other than these are not warranted for any period on appeal.  As such, the appeal is denied to this extent.  



ORDER

The issue of entitlement to a rating in excess of 10 percent for a back disability is dismissed without prejudice.
 
The issue of entitlement to a compensable rating for scars to the right hand is dismissed without prejudice. 

The issue of entitlement to an increased rating for neurological symptoms in the left lower extremity, to include whether the reduction in rating from 10 to 0 percent was proper, is dismissed without prejudice.  

The issue of entitlement to a total disability rating based on the need for convalescence for residuals of a right hip replacement is dismissed without prejudice.  

The issue of entitlement to SMC based on housebound status is dismissed without prejudice.  

The issue of entitlement to TDIU is dismissed without prejudice.  

A rating in excess of 30 percent for residuals of a right knee arthroplasty is denied.  

A 50 percent rating, but no more, for a right hip disability, to include residuals of a total hip replacement, for the period prior to March 2, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating in excess of 30 percent for a right hip disability, to include residuals of a total hip replacement, for the period since March 2, 2015, is denied.  

The reduction in rating from 10 to 0 percent for neurological symptoms in the right lower extremity for the period from June 19, 2008 to July 31, 2013, was improper and the rating is restored.  

A rating in excess of 10 percent for neurological symptoms in the right lower extremity is denied.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


